The opinion of the court was delivered by
Redfield, J.
This is a complaint and proceeding, under the statute in regard to bastards and bastardy. The important facts, admitted on the record, are, that the child, which is confessedly not legitimate, was begotten and born out of the state, and the parties never resided in the state, the mother only being temporarily here, at the time the proceedings were instituted. The child resided, or was in the keeping of a family, which resided, in Derby in this state, at the time of the trial.
The court are well agreed, that a proceeding, for the purpose of affiliating a bastard child and compelling aid from the father in its support, is, in its natuve, confined to causes of action accruing within the state. The remedy is a peculiar one, and given and regulated exclusively by statute, and has no fair or reasonable application to causes of action accruing out of the state. And if we allow a case, which accrued in a neighboring state, or province, to be brought into our courts, we could not exclude such a case,.coming from *546Japan, or farther India, or Kamschatka. Or, if we admit such cases to come into our courts from countries, where similar laws exist, we must, equally, from countries, where no such laws exist, and, for aught we can perceive, from those countries where polygamy is allowed to the fullest extent. We should thus be liable to become engaged in a species of knight errantry, in a ludicrous attempt to redress the wrongs and regulate the police of other countries, in matters which very little concern us. The truth is, the proceeding is altogether a matter of internal police, and in its very nature as exclusively local, as is the administration of criminal justice.
It is not necessary here to consider, how far the case of a woman, Iona fide coming into this state to reside, before the birth of the child, might merit a different consideration. It is supposable, too, that, should the birth of such a child occur during the temporary absence of the mother from the state, with the continuance of the animus revertendi, she might, on her return to the state, be entitled to proceed against the father, under these statutes.
Judgment reversed and suit dismissed.